Citation Nr: 0715612	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD and diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2006, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

This matter was previously before the Board in September 
2006, wherein it was remanded for additional development.  
The case is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  Erectile dysfunction was not incurred in or aggravated by 
service, nor by his service-connected PTSD or diabetes 
mellitus.

2.  The veteran does not have a loss of use of a creative 
organ as a result of active service or of a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
erectile dysfunction on a direct and secondary basis have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ have 
not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection and special monthly 
compensation claims.  The RO sent the veteran notice by 
letters dated in May 2005, September 2006, and December 2006 
in which he was informed of what was required to substantiate 
his claims and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claims.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claims for service connection and for 
special monthly compensation were denied by the RO and are 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to those issues.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in October 2005 and January 
2007.  These examinations were thorough in nature, based upon 
a review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

The veteran contends that he has erectile dysfunction as a 
result of his period of active service, to include as 
secondary to his service-connected PTSD and diabetes 
mellitus.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Relevant to the issue of service connection on a direct 
basis, the law provides that as to the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As to direct service connection and with consideration of the 
provisions pertaining to chronicity of a disorder or 
continuous symptoms, the veteran's service medical records 
are negative of any findings of erectile dysfunction.  His 
separation report of medical examination dated in May 1971 
shows that upon clinical evaluation, his genito-urinary 
system was normal.

Subsequent to service, a private medical record from J. P. 
Morgan Jr., Ph.D., dated in September 1993 reveals that the 
veteran was being treated for symptoms associated with 
depression.  In the course of the evaluation, the veteran 
reported  having decreased sex drive and impotence which he 
associated with being on medication for hypertension.  

VA outpatient treatment records dated from February 1999 to 
September 2005  reveal that the veteran intermittently 
reported experiencing sexual dysfunction associated with 
prescribed medication.

A VA genito-urinary examination report dated in October 2005 
shows that the veteran reported a five year history of having 
been diagnosed with diabetes mellitus.  He added that he also 
had a 13 year history of hypertension, for which he had been 
taking medication which resulted in reduced sexual functions.  
The diagnosis was erectile dysfunction, likely secondary to 
hypogonadism with lower testosterone.  The examiner added 
that the veteran's condition might have been aggravated 
because of his diabetes mellitus.  A follow-up with a 
specialist was recommended.

During his September 2006 video conference hearing, the 
veteran and his spouse asserted that he had been having 
symptoms associated with both his diabetes mellitus and his 
PTSD that were manifested prior to being so diagnosed.  They 
indicated that the veteran's erectile dysfunction and loss of 
use of the creative organ were manifested as a result of both 
the diabetes mellitus and PTSD.

A VA genito-urinary examination report dated in January 2007 
shows that the veteran reported problems with erectile 
dysfunction dating back to 1993, when he was placed on 
hypertensive medications.  He had been on various 
hypertensive medications, yet still had erectile dysfunction.  
The examiner noted that the veteran was diagnosed with 
diabetes mellitus in 2000, but his glucose level in August 
1999 was 370 and he had a negative glucose reading in 
February 1995, and the examiner thus observed it reasonable 
to assess that diabetes began somewhere in 1997 or 1998.  He 
was also having PTSD type symptoms since service in Vietnam, 
but had been on medication since 1999.  The diagnosis was 
erectile dysfunction since 1993, which was more likely than 
not related to hypertension than diabetes.  The examiner 
explained that the diabetes mellitus first diagnosed in 1999 
and the PTSD medications given since 1999 were less likely 
than not related to or causing his erectile dysfunction, 
since it had persisted since 1993 prior to either diagnosis 
of diabetes mellitus or PTSD medications.  The examiner 
concluded that to opine that the veteran's diabetes mellitus 
or PTSD proximately caused or aggravated his erectile 
dysfunction would leave one to mere speculation, thus, his 
erectile dysfunction was not due to his service-connected 
disabilities.

The evidence of record fails to demonstrate that there were 
any incidents of erectile dysfunction during the veteran's 
period of active service.  Further, there is no evidence of 
the manifestation of erectile dysfunction until the August 
1993 private medical record from Dr. Morgan.  Moreover, in 
October 2005, the veteran provided a 13 year history of 
erectile dysfunction, which would have set the date of onset 
sometime in 1992, more than 21 years following his separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Absent competent medical evidence of erectile dysfunction 
during the veteran's period of active service, continuity of 
symptomatology after such period of active service, and a 
nexus between the currently diagnosed erectile dysfunction 
and service, service connection cannot be granted.  See 
Hickson, 12 Vet. App. at 253.   

Similarly, as there is no evidence that the currently 
diagnosed erectile dysfunction was either caused or 
aggravated by the service-connected diabetes mellitus or 
PTSD, service connection on a secondary basis is also not 
warranted.  See 38 C.F.R. § 3.310(a);  Allen, 7 Vet. App. at 
439.

The Board has considered the assertions of the veteran in 
support of his claim that he has erectile dysfunction as a 
result of his service, to include his service-connected 
diabetes mellitus and PTSD.  However, the question of a 
disability separate and apart from the diabetes mellitus and 
PTSD requires competent medical evidence, which has not been 
proffered.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The Board finds probative the January 2007 opinion of the VA 
examiner that  erectile dysfunction was not directly related 
service, nor to any service connected disability.  The 
examiner also concluded that to suggest that either of the 
veteran's service-connected disabilities proximately caused 
or aggravated his erectile dysfunction would be mere 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by a 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran, however, has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).

While they may certainly be competent to describe the extent 
of the veteran's  current symptomatology, there is no 
evidence that either the veteran or his spouse possesses the 
requisite medical training or expertise necessary to be 
rendered competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for erectile dysfunction, to include as secondary 
to the service-connected diabetes mellitus and PTSD.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.

Special monthly compensation 

The veteran also seeks entitlement to special monthly 
compensation based on the loss of use of a creative organ.  
He essentially contends that he should receive special 
monthly compensation because he currently experiences 
impotence which he correlates to his service, to include his 
service-connected diabetes mellitus and PTSD.

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.350(a) (2006).  Impotence 
is consistent with loss of use of a creative organ.

As set forth in this decision above, although the veteran 
contends that his impotence is related to his service-
connected diabetes mellitus and PTSD; there is no competent 
medical evidence of record which links these service-
connected disabilities to the development of impotence. 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996). 

In the absence of competent medical evidence linking his 
impotence to active service or to a service-connected 
disability, the requirements for special monthly compensation 
are not met.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected PTSD and diabetes mellitus, is 
denied.

Special monthly compensation based on the loss of use of a 
creative organ is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


